November 29, 2011




                                   JUDGMENT

                       The Fourteenth Court of Appeals
          LI LI D/B/A VILLA RESIDENTIAL DESIGN STUDIO, Appellant

NO. 14-10-01227-CV                       V.

                 1821 WEST MAIN DEVELOPMENT LLC, Appellee
                            ____________________



      This cause, an appeal from the judgment in favor of appellee, 1821 WEST MAIN
DEVELOPMENT LLC, signed September 29, 2010, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, LI LI D/B/A VILLA RESIDENTIAL DESIGN STUDIO, to
pay all costs incurred in this appeal. We further order this decision certified below for
observance.